Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Benintendi on 7/28/2022.

The application has been amended as follows: 

IN THE SPECIFICATION
Please replace the paragraph beginning on page 13, line 14 with the following rewritten paragraph:
Alternatively or additionally, the wind turbine may further comprise a biasing mechanism arranged to apply a biasing force to the wind turbine blade which biases the wind turbine blade towards a position defining a maximum pivot angle relative to the blade carrying structure.  This is similar to the embodiment described above. However, according to this embodiment, it is the pivot movements towards minimum pivot angle which are performed against the biasing force.  Except for this, the remarks set forth above regarding how the biasing force can be applied are equally applicable here.  However, the inner tip of the inner blade part may be free of mechanical connections that cause the pivot movement towards the maximum pivot angle of the wind turbine blade relative to the blade carrying structure.
IN THE CLAIMS
Please amend the last paragraph of claim 1 as follows:
wherein the inner tip of the wind turbine blade is free of forces mechanical connections that cause the pivot movement towards the maximum pivot angle of the wind turbine blade relative to the blade carrying structure. 
END OF AMENDMENTS

The amendment is made to the specification and claims to overcome the prior art which shows a mechanical connection to the inner blade part.  The amendments are supported by the drawings and thus do not constitute new matter.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the allowable subject matter is the lack of a mechanical connection attached to the inner tip of the blade.  The prior art teaches the same structure but with a mechanical connection.  The mechanical connection of the prior art is required for pitching the blades.  It would not have been obvious to remove these mechanical connections without impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton/Primary Examiner, Art Unit 3745